Citation Nr: 9925842	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-14 752	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a postoperative umbilical cyst.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in February 1994 and July 
1996.

In September 1998, the veteran testified at a hearing in 
Washington, DC, before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  In a November 1970 rating decision which the veteran did 
not appeal, the RO denied service connection for a 
postoperative draining umbilical sinus.

2  Evidence submitted since the November 1970 rating decision 
is either cumulative or does not tend to demonstrate that the 
claimed disability was incurred in or aggravated by active 
service, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran is not shown to have lung cancer or any other 
disease determined by VA to be associated with exposure to 
Agent Orange in connection with service in the Republic of 
Vietnam during the Vietnam era.

4.  The veteran had combat service in Vietnam and was exposed 
to acoustic trauma.

5.  The veteran's claims of service connection for bilateral 
hearing loss and tinnitus are plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1970 final decision 
is not new and material, and the claim of service connection 
for postoperative umbilical cyst may not be reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for lung cancer, claimed as due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

3.  The veteran has submitted evidence of well-grounded 
claims of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Postoperative umbilical cyst

In November 1970, the RO denied service connection for a 
postoperative umbilical sinus.  The veteran was notified of 
the denial and did not appeal it.
When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the November 1970 
rating decision included the veteran's service medical 
records, his application for benefits and VA hospitalization 
reports.  

Service medical records show that, in October 1968, the 
veteran was seen complaining of drainage of the umbilicus.  
It was reported that this had occurred as a youngster and in 
his teenage years.  He was placed on tetracycline, but the 
drainage increased.  He developed symptoms of penile pain 
with micturition.  Exploratory surgery revealed a small 
inflamed urachal cyst filled with chronic granulation tissue.  
This was excised in continuity with the umbilicus.  His 
recovery was uneventful, and he was released to duty.  The 
service medical records show no additional complaints or 
treatment of the cyst, and the separation examination was 
negative for any evidence of disability associated with the 
cyst.  

The veteran filed his claim of service connection in June 
1970.  He alleged that he had had "stomach trouble" in 1969 
and had had an operation on his stomach.  

On May 28, 1970, the veteran was admitted to the VA Hospital 
in Tuskegee, Alabama, due to assaultive behavior toward his 
wife.  There was no discussion of his surgery in service or 
any residuals.  

The additional evidence submitted since the November 1970 
rating decision consists of duplicate copies of service 
records, VA and private medical records, lay statements, 
medical pamphlets and treatise excerpts, and the veteran's 
statements, letters and testimony.

There are no actual treatment records concerning the claimed 
disability; however, the private and VA medical evidence 
includes numerous notations of a well-healed abdominal scar.  
In a November 1991 VA psychiatric examination report, the 
examiner noted that the veteran had reported a history of 
possible adhesions secondary to a stomach operation for an 
abscess in 1968.  

At his hearings in August 1994 and September 1998, the 
veteran testified that his abdomen was tender.  He stated 
that, during service, he was involved in an incident wherein 
his unit was forced into a rice paddy.  He alleged that, when 
they came out, they had leeches on them.  He contended that 
he pulled one off of his abdomen before others told him to 
use alcohol.  He surmised that part of the leech had remained 
inside his skin and resulted in his surgery.  

In reviewing the voluminous evidence associated with the 
claims file since the prior adverse RO decision, the Board 
finds it to be mostly new evidence; that is, it was not of 
record at the time of the November 1970 decision.  
Notwithstanding its newness, however, the evidence does not 
relate current complaints to the veteran's surgery in 
service.  Regarding the veteran's testimony and statements, 
his contentions that he has disability due his surgery in 
service are essentially the same contentions he made at the 
time of the November 1970 decision.  Furthermore, as a lay 
person, the veteran is not competent to relate any current 
disability to service.  Therefore, a claim in this regard 
does not constitute material evidence to reopen the claim.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1992).  Similarly, the 
veteran is not competent to relate the necessity of his in-
service surgery to his claimed leech incident.

The additional evidence received adds no significant 
information regarding the issue of service incurrence or 
aggravation of residuals of a postoperative umbilical cyst.  
Furthermore, there is no indication that there is additional 
evidence that, if obtained, would reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed Cir 1997).  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the November 1970 decision remains final 
and the claim of service connection for residuals of a 
postoperative umbilical cyst may not be reopened.

II.  Lung cancer

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  Lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer medical opinions.  See Heuer v. Brown, 7 
Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 495.  

The veteran has been treated for various respiratory problems 
over the years-primarily bronchial asthma and chronic 
obstructive pulmonary disease.  However, there is absolutely 
no medical evidence that the veteran has lung cancer.  
Indeed, at his September 1998 hearing, the veteran conceded 
that the medical establishment had not diagnosed lung cancer.  
Rather, he argued that certain tests which would prove that 
he has lung cancer had not been done.  He noted that he was 
prescribed methotrexate for his respiratory condition and 
that methotrexate is used to treat lung cancer.  Thus, he 
argued, he must have lung cancer.  

The Board is cognizant of the veteran's contentions, but, to 
the extent that he is offering his own medical opinions and 
diagnoses, the record does not indicate that he has any 
professional medical expertise.  See Espiritu v. Brown, 
2 Vet. App. 492.  Thus, the veteran's assertions of a medical 
diagnosis are not probative, as lay persons are not competent 
to offer medical opinions.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Hence, the veteran's own 
assertions that he has lung cancer cannot constitute evidence 
of current disability to render the claim well-grounded.  

Furthermore, although the veteran served in the Republic of 
Vietnam during the Vietnam era, there is no competent 
evidence that he has a disease listed at 38 C.F.R. § 3.309(e) 
and therefore he is not presumed to have been exposed to a 
herbicide agent during such service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  See also McCartt v. West, 12 Vet. App. 164 
(1999) (both service in the Republic of Vietnam and the 
establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) are required to establish entitlement to 
the presumption of exposure to herbicide agent in service).

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

III.  Hearing loss and tinnitus

A person who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
at 81.  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. at 93.  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. at 506.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran was awarded the Combat Action Ribbon for his 
combat service in the Republic of Vietnam.  The Board 
concedes that he was exposed to acoustic trauma during his 
period of service.  

In December 1993, a VA examination was conducted.  An 
audiometric evaluation revealed bilateral mild to severe 
sensorineural hearing loss.  It was also reported that the 
veteran had tinnitus.  A VA otolaryngology examination was 
conducted in January 1994.  The diagnosis was high frequency 
sensorineural hearing loss.  The examiner noted that the 
veteran had noise exposure in service.  

Given the veteran's noise exposure in service and his current 
diagnoses of hearing loss and tinnitus, apparently due to 
noise exposure, the Board finds that the veteran's claims of 
service connection for bilateral hearing loss and tinnitus 
are plausible.  Although the January 1994 VA examiner did not 
specifically attribute the veteran's hearing loss to his in-
service noise exposure, the ambiguity in the report is 
sufficient to make the claim well grounded.  38 U.S.C.A. 
5107(a).


ORDER

The appeal to reopen a claim of service connection for 
residuals of a postoperative umbilical cyst is denied.

Service connection for lung cancer, claimed as due to 
exposure to herbicides, is denied.

The claims of service connection for bilateral hearing loss 
and tinnitus are well grounded, and to that extent the 
appeals are allowed, subject to the further action specified 
below.


REMAND

The veteran attributes his current bilateral hearing loss and 
tinnitus to acoustic trauma in service.  As was noted above, 
the January 1994 VA examiner did not specifically attribute 
the veteran's hearing loss and tinnitus to his in-service 
acoustic trauma, and clarification of the medical evidence is 
indicated.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hearing loss and tinnitus 
since service.  In particular, he should 
identify any health care providers who 
have attributed his hearing loss and 
tinnitus to acoustic trauma in service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request which 
have not been previously secured. 

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
hearing loss and tinnitus.  Any indicated 
tests, including an audiometric 
evaluation, must be conducted.  The 
claims folder must be reviewed by the 
examiner prior to the requested study.  
The examiner should obtain and record a 
detailed history of the veteran's noise 
exposure, both occupationally and 
otherwise, during and after service.  
Based on a review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss and 
tinnitus are due to the veteran's 
exposure to acoustic trauma in service.  
A complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claims of service 
connection for bilateral hearing loss and 
tinnitus.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the remaining benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to the 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







